823 So. 2d 145 (2002)
Martin SMITH, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D01-631.
District Court of Appeal of Florida, Third District.
May 22, 2002.
Rehearing and Certification Denied August 21, 2002.
Bennett H. Brummer, Public Defender, and Andrew Stanton, Assistant Public Defender, for petitioner.
Robert A. Butterworth, Attorney General, and Linda S. Katz, Assistant Attorney General, for respondent.
Before LEVY, GREEN, and RAMIREZ, JJ.
Rehearing En Banc and Certification Denied August 21, 2002.

ON MOTION FOR REHEARING GRANTED
PER CURIAM.
The Opinion filed in this cause on March 19, 2001, is hereby vacated and the following is substituted in its stead.
The Petition for Writ of Certiorari is denied.
LEVY and GREEN, JJ., concur.
RAMIREZ, J., dissents.